Mr. PRESIDING JUSTICE STOUDER delivered the opinion of the court: This action was brought by the plaintiffs, Edythe Morrison and Raymond Riopel, for reinstatement to their former positions of employment after being discharged by their employer, the Moline Public Library. After a hearing in which evidence was taken, the circuit court of Rock Island County entered judgment in favor of the plaintiffs. The City of Moline has appealed from this decision. Plaintiff Riopel was hired by the Moline Public Library in March, 1963. Plaintiff Morrison was hired in February, 1965. At all times pertinent to this proceeding, there was in force a Personnel Code, enacted by the Library Board of Moline, and regulating dismissal and hiring of all library employees. The Personnel Code enumerates various grounds for dismissal, including intoxication on the job, dishonesty, conduct on or off the job which would bring disrepute to the library, incompetence, insubordination, frequent unexplained absences from duty, and inability to perform duties satisfactorily. A tenured employee’s rights, under the Personnel Code, carry “the assurance of continuous and permanent employment as long as the employee performs his duties satisfactorily and in accordance with the aims and objectives of the Board of Trustees.” Further, tenure guarantees the “opportunity for the library employee to work without fear of undue interference or dismissal, and freedom from discharge for political, religious, or racial, or other unjust reasons.” No allegations of wrongful conduct were alleged against either plaintiff nor is it contested that each plaintiff was tenured. During the 1974 budgetary process, the Library Board was informed by the Finance Committee of the Moline City Council that their proposed budget would not be approved, and that a reduced budget would be required. In response to this directive, the Library Board instructed the Library Director to formulate alternative plans to achieve this reduction. Thereafter, the Library Director submitted five alternative programs to reduce the budget for 1974. On March 7,1974, the Library Board selected a plan and submitted it to the Finance Committee for approval. The plan selected and approved maintained the library hours and service, restructured staff positions and resulted in the dismissal of five employees, two of whom are the plaintiffs. On or before March 11, 1974, the Moline Public Library had four employees working in two adjacent and related departments known as the Fine Arts and Film Departments. After March 11, 1974, a reorganization of those two departments was effected, and, as a result, the plaintiffs were discharged. Subsequently, film and fine arts were combined into one department. However, the department was not physically moved nor were the services changed. As a result of the reorganization of the departments, four employees continued to provide the same services as before, except that two of the four employees were non-tenured. Ralph Segura was transferred from another department and replaced Riopel, and Terry Carter, the fourth person in the department, was transferred and replaced Morrison. Terry Carter was non-tenured. Neither Morrison nor Riopel were removed from the Fine Arts Department because of unsatisfactory performance. In fact, Mrs. Morrison was considered a very hard worker. The Library Director stated the salaries of Morrison and Riopel were too high. Mrs. Morrison earned *6,585, and the Board replaced her with Mrs. Carter who was paid *5,075. For the fiscal year 1974-75, the Moline Public Library had in excess of *200,000 appropriated for salaries. The actual expenditures for employees was *197,000. The actual budgetary need for employees was less than appropriated. After the discharge of Morrison and Riopel, each retained library employee, tenured and non-tenured, was given a raise. Five budgetary proposals were submitted to the Board of Directors of the Moline Public Library. Each proposal was formulated and presented by the Director, Ina Kuzel. Proposals three and four recommended the discharge of Morrison and Riopel. Before these proposals were submitted, the departments in question expended *36,363 for salaries. After the reorganization the departments expended *30,592, not including the four percent salary increase. After the salary increase, the department expended an amount in excess of *36,363. The salary increase was adopted by the Board in the same budget which approved the discharge of the tenured plaintiffs and transferred the other employees. As a result of the reorganization and the budgetary appropriation, the four employees remaining in the two departments in question were receiving higher wages than before the reorganization. The plaintiffs urge that the enactment of the Personnel Code bound the Library Board and the City of Moline, and that accordingly the plaintiffs could only be discharged for the reasons set forth therein. Further, they urge that the plaintiffs could only be discharged for cause, and since no cause existed, the trial court’s judgment reinstating them should be affirmed. On the other hand, the City of Moline urges that the Library Board is charged with the responsibility of appointing and maintaining the library staff necessary to operate a public library. The Library Board has exclusive control of the expenditures of all monies collected for the library. Furthermore, they urge that the amount of money to be appropriated for library use is not a Library Board decision, but wholly within the discretion of the City Council. Finally, the City argues that since the administration of the library is a matter within the discretion of the Library Board, the courts should not interfere with the exercise of this authority unless such exercise is shown to be arbitrary or capricious. Regarding the Personnel Code, the City of Moline contends that the dismissal provision does not state that an employee may be dismissed only for the reasons set forth above.  We believe the argument of the City of Moline overlooks the nature and effect of the Personnel Code. This code specifically provides that a tenured employee may not be dismissed for any unjust reason. Since no allegations of wrongful conduct were either alleged or established against either plaintiff, the reinstatement should be affirmed.  Under the Illinois Municipal Code (Ill. Rev. Stat. 1973, ch. 24, par. 10 — 1—1 et seq.), library employees are within the classified civil service. (See Board of Library Directors v. Snigg, 303 Ill. App. 340, 25 N.E.2d 420.) Although that Code does not apply to the instant appeal, we believe the Personnel Code, adopted by the Library Board, was designed to achieve many of the same goals. This Personnel Code therefore indicates that the standards embodied in respect to civil service employees should be applied by analogy.  We agree with the general principles set forth by the City of Moline, but believe they offer no support respecting their position. The plaintiffs as tenured employees could be laid off for lack of work or funds, and the City could in good faith discontinue positions. (See People ex rel. Fleming v. Geary, 322 Ill. App. 338, 54 N.E.2d 247.) Neither the City of Moline nor the Library Board could continue the positions, formerly occupied by the plaintiffs, for other persons, absent evidence that these other employees had priority with respect to such positions, and, thereby deprive eligible tenured employees of their right to continued employment. The Library Board of the City of Moline may not circumvent the provisions of its own Personnel Code, regulating dismissal and hiring of all library employees, by creating new titles for positions which remain essentially the same. (See Charles v. Wilson, 52 Ill. App. 2d 14,201 N.E.2d 627.) From the evidence, the trial court could have concluded, as it did, that the plaintiffs’ dismissal was not reasonably caused by any economic necessity. There is some dispute in the evidence regarding the duties of plaintiff Riopel and the duties undertaken by his successor, Ralph Segura. The record discloses that Segura was transferred from another department and replaced Riopel, in order to help with the art work and publicity, but that none of Riopel’s duties were terminated when Segura replaced him. In addition, Ina Kuzel, the Library Director, testified that the position filled by Segura had been offered to Riopel but rejected because he did not want to take a pay cut. We note first that the briefs of the parties do not distinguish between the treatment accorded Riopel and that accorded Morrison. The arguments used to support the discharge of Morrison are also raised with respect to Riopel. Secondly, we are only required to decide whether there is sufficient evidence in the record from which the trial court could have inferred whether the Library Board’s action was arbitrary and capricious. Whether Riopel was replaced for lack of qualifications to perform the art work, or whether it was due to his refusal to perform the same duties at a lower salary, were questions considered by the trial court and resolved in favor of plaintiff Riopel. The record sufficiently supports this decision.  Although the Personnel Code contained no seniority provision, we believe that, in determining whether the Library Board’s action was arbitrary and capricious, some significance may be attached to the length of service of various employees, able to perform the same tasks, whether in the same department or not. For the foregoing reasons the judgment of the circuit court of Rock Island County is affirmed. Judgment affirmed. BARRY, J., concurs.